DETAILED ACTION
This Office action is in response to an after-final amendment submitted on February 18, 2022.
Claims 1-6, 9, 20-25, and 32-51 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, see pg. 10-11, filed February 18, 2022, with respect to the after-final amendment have been fully considered but they are not persuasive. All claims in this Application were allowed in the Quayle Action mailed on January 21, 2022 except for formal matters regarding claims 5 and 24. Therefore, the prosecution of the Application on the merits is closed, and amendments touching the merits are treated in a manner similar to amendments after final rejection (see MPEP § 714.14). Since the amendments to claims 1, 20, 31-32, 34-35, and 41-42 require additional search and/or further consideration to determine their allowability, the amendments are not entered (see MPEP § 714.20(C)). The amendments to claims 5 and 24 are entered, however, because they address the formal objects set forth in the Quayle Action mailed on January 21, 2022 (see MPEP § 714.20(C)). 

Applicant’s arguments, see pg. 10, filed February 18, 2022, with respect to objection to claims 5 and 24 for minor informalities have been fully considered and are persuasive.  The objection to claims 5 and 24 for minor informalities has been withdrawn. 

Allowable Subject Matter
Claims 1-6, 9, 20-25, and 32-51 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
	A method of wireless communication performed by a user equipment (UE), comprising: 
receiving, from a first transmitting UE, a first transmission on a first resource, wherein the first transmission includes information associated with reserving a second resource for a second transmission by the first transmitting UE; and 
transmitting, for reception by one or more second transmitting UEs and before an occurrence of the second transmission, a message associated with indicating that the second resource is reserved for the second transmission by the first transmitting UE, 
wherein the message is at least one of: 
a hybrid automatic repeat request (HARO) acknowledgement (ACK) message, 
a HARQ negative-acknowledgement (NACK) message, or 
a channel quality indicator (CQI) message.

However, the prior arts of record do not disclose, alone or in combination, transmitting, for reception by one or more second transmitting UEs and before an occurrence of the second transmission, a message associated with indicating that the second resource is reserved for the second transmission by the first transmitting UE, wherein the message is at least one of: a hybrid automatic repeat request (HARO) acknowledgement (ACK) message, a HARQ negative-acknowledgement (NACK) message, or a channel quality indicator (CQI) message.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-6, 9, 31, and 48 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claims 20-25, 32-47, and 49-51, please see above explanation for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Hoon James Chung
Primary Examiner
Art Unit 2474